COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Stephen Clark Webb v. The State of Texas

Appellate case number:   01-14-00174-CR

Trial court case number: 1389676

Trial court:             337th District Court of Harris County

        On August 11, 2014, appellant filed his Third Agreed Motion to Extend Time to File
Brief. The motion is GRANTED, in part. Appellant’s brief is due September 8, 2014. There
will be no further extensions.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: August 14, 2014